Citation Nr: 1022552	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  06-19 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the Veteran's notice of disagreement with a June 2003 
rating decision that denied service connection for diabetes 
mellitus, hypertension, nervous condition, an eye disability, 
and breathing difficulty, was timely filed.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky that the Veteran had not 
submitted a timely notice of disagreement (NOD) regarding a 
rating decision in June 2003 that denied service connection 
for diabetes mellitus, hypertension, nervous condition, an 
eye disability, and breathing difficulty.

The Veteran was scheduled for a hearing before the Board at 
the RO in January 2008, but was unable to attend.  In January 
2008, the Veteran's representative submitted a form 
requesting that the Veteran's file be forwarded to the Board 
for adjudication.  Accordingly, the Veteran's request for a 
Board hearing is deemed withdrawn.


FINDING OF FACT

The Veteran did not submit an NOD within one year of the 
letter notifying him that his claims for service connection 
for diabetes mellitus, hypertension, nervous condition, an 
eye disability, and breathing difficulty were denied.


CONCLUSION OF LAW

The Veteran did not file a timely NOD in regard to the June 
2003 rating decision that denied his claims for service 
connection for diabetes mellitus, hypertension, nervous 
condition, an eye disability, and breathing difficulty.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

An appeal consists of a timely filed NOD in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R.         § 20.200.   
Except in the case of simultaneously-contested claims, a 
claimant or his representative must file an NOD with a 
determination by the Agency of Original Jurisdiction (AOJ) 
within one year of the date the AOJ mails notice of that 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing of the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  In the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to receipt of the document by the Department of 
Veterans Affairs.  In calculating this five-day period, 
Saturdays, Sundays and legal holidays will be excluded. 38 
C.F.R. § 20.302(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included.  Where the time limit would expire on 
a Saturday, Sunday or legal holiday, the next succeeding 
workday will be included in the computation. 38 C.F.R. § 
20.302(b).

An NOD is a written communication from a claimant or from his 
or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
While special wording is not required, the NOD must be in 
terms that can be reasonably construed as disagreement with 
that determination and a desire for appellate review.  If the 
agency of original jurisdiction gave notice that adjudicative 
decisions were made on several issues at the same time, the 
specific determinations with which the claimant disagrees 
must be identified.  For example, if service connection was 
denied for two disabilities and the claimant wishes to appeal 
the denial of service connection with respect to only one of 
the disabilities, the NOD must make that clear.  38 C.F.R. § 
20.201.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The record reflects that on June 6, 2003, a rating decision 
denied the Veteran's claims for service connection for 
diabetes mellitus, hypertension, nervous condition, an eye 
disability, and breathing difficulty.  

The RO sent the Veteran a letter (and a copy of the rating 
action) on June 10, 2003, informing him that his claims for 
service connection for diabetes mellitus, hypertension, 
nervous condition, an eye disability, and breathing 
difficulty had been denied.  The letter advised the Veteran 
that he would have one year from the date of the letter to 
appeal the decision, and enclosed a VA Form 4107 ("Your 
Rights to Appeal Our Decision") explaining his right to 
appeal.  The documents were sent to his address of record and 
there is no indication that they were returned as 
undeliverable.

The Veteran attempted to file an NOD that was dated August 
19, 2004, and date-stamped as received by the RO on August 
24, 2004.  In this letter to the RO the Veteran generally 
stated that he disagreed with the decision dated in June 
2003.  He indicated that he had not received any appeal 
papers.

On October 15, 2004, the RO sent the Veteran a letter 
informing him that the aforementioned letter did not qualify 
as a valid NOD for the purposes of initiating an appeal.  The 
RO explained that it could not accept the August 19, 2004, as 
an NOD because the appeal period had expired.  The RO 
informed the Veteran that in order to pursue an appeal to the 
Board, he had to provide the required information within one 
year of the date the RO advised the Veteran of the decision 
in which he disagreed.  The RO concluded that the Veteran's 
submittal had exceeded that period of time, and noted that it 
considered the Veteran's statement as an informal reopened 
claim.

The Veteran sent a letter to the RO dated in October 2004 
that he desired to appeal all issues.  The RO understood this 
as a disagreement with the decision on the timeliness of the 
NOD.  A Statement of the Case with respect to this issue was 
issued in June 2006, and the Veteran filed a timely 
substantive appeal in June 2006.

In this case, the Veteran clearly did not submit a timely NOD 
within one year of the June 2003 rating decision.  While the 
Veteran has indicated that he did not receive his "appeal 
papers" the claims file reveals that they were sent in the 
regular course of business to his address of record.  There 
is no evidence in the claims file that the documents were 
returned to the VA as undeliverable.  His statement does not 
serve to rebut the presumption of regularity in business 
mailings.  There is no other reason offered for the late 
filing.  

Based on the foregoing, the Board finds the Veteran did not 
submit a timely NOD in regard to the June 2003 rating 
decision that denied service connection for diabetes 
mellitus, hypertension, nervous condition, an eye disability, 
and breathing difficulty and the instant appeal must be 
denied.

In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R.       § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990)

Finally, it is noted that as the law not the facts control 
this case the provisions of the Veterans Claims Assistance 
Act of 2000 do not apply.  There is no notice or development 
which could alter the outcome herein.

ORDER

As the Veteran did not file a timely notice of disagreement 
in regard to the June 2003 rating decision that denied 
service connection for diabetes mellitus, hypertension, 
nervous condition, an eye disability, and breathing 
difficulty, his appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


